DETAILED ACTION
Applicant’s amendment and response filed on 7/16/2021 have been received and entered into the case. Claims 5 and 10-16 have been canceled, Claims 17-22 have been added. Claims 1-4, 6-9 and 17-22 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under AIA  35 U.S.C. 102 and 103 are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (CA 2937801 A1; 7/30/2015).
The instant claims recite a method for producing a protein, comprising culturing a cell having protein production ability in suspension in a medium composition comprising a nanofiber 
Hayashi teaches a method of culturing and proliferating a cell, comprising culturing the cell in suspension in a medium composition comprising a nanofiber, wherein the cell is HEK293 (para 0166), HepG2 (para 0123), or MCF-7 (para 0229) (a cell having protein production ability), the nanofiber is cellulose, chitin or chitosan (the nanofiber is constituted of a non-water-soluble polysaccharide) (para 0015), the chitin nanofiber in the medium composition is most preferably 0.03% – 0.07% (weight/volume) (para 0058), and the cell is attached to the chitin nanofiber (para 0015). The nanofiber is under physical disruption condition (para 0053).
Although Hayashi does not teach the method is for producing a protein, however, Hayashi does teach culturing a cell having protein production ability in suspension in a medium composition comprising a nanofiber under physical disruption condition and in a state of being attached to the nanofiber, wherein the cell is HEK293, HepG2, or MCF-7, as claimed. The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Therefore the reference anticipates the claimed subject matter.

Response to Arguments
Applicant argues that WO ‘686 does not teach methods that include suspension culture of a HEK293, HepG2, or MCF-7 cell in a medium comprising a nanofiber under physical 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651